Citation Nr: 1014616	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  06-11 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an effective date earlier than March 17, 2004, 
for the award of service connection for post traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to December 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which granted service connection for 
PTSD and assigned an effective date of March 17, 2004.  

In a letter to VA dated in September 2006, the Veteran 
withdrew his request for a personal hearing.  38 C.F.R. 
§ 20.704(e).  

In a January 2008 decision, the Board denied the claim.  
Subsequently, the Veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court), and in an Order dated in June 2009, the Court 
granted the Joint Motion for Remand (Joint Motion) filed by 
the parties and remanded the Board's decision for proceedings 
consistent with the Joint Motion filed in this case.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  An August 1970 RO decision denied service connection for 
a nervous condition.  

3.  The Veteran was notified of the August 1970 RO decision 
and did not appeal.

4.  A formal or informal claim for service connection for 
PTSD was not received prior to March 17, 2004.

CONCLUSIONS OF LAW

1.  The August 1970 rating decision that denied service 
connection for a nervous condition is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).

2.  The requirements for an effective date prior to March 17, 
2004, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify a veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.
Nevertheless, in this case, the Veteran is challenging the 
effective date for the grant of service connection for PTSD.  
Where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Id. at 490-91.  Thus, because the notice 
that was provided in July 2004 before PTSD was granted in 
December 2004 was legally sufficient, VA's duty to notify in 
this case has been satisfied.  See also VAOPGCPREC 8-03 
(December 22, 2003).  Accordingly, the Board finds that 
further notice from VA to the Veteran is not required with 
regard to his claim for an earlier effective date for the 
grant of service connection for PTSD.  See also Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (holding that VA is 
not required to provide claimant with an additional VCAA 
notice after the filing of a Notice of Disagreement 
challenging the effective date of an award for benefits).

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All available service treatment records 
as well as all identified records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the Veteran's 
claim for an earlier effective date.  VA has also assisted 
the Veteran and his representative throughout the course of 
this appeal by providing them with an SOC and SSOC which 
informed them of the laws and regulations relevant to his 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action indicating an intent to 
apply for one or more benefits under laws administered by VA 
from a claimant may be considered an informal claim.  Such an 
informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board finds that March 
17, 2004, is the correct date for the grant of service 
connection for PTSD.  Although the Veteran has alleged that 
he is entitled to an earlier effective date for his award of 
service connection, there is no basis under the governing 
legal criteria to establish that he is legally entitled to an 
earlier effective date.

In the August 2006 Form 646 and December 2007 brief, the 
Veteran's representative asserted that the effective date of 
the grant of service connection for PTSD should go back to 
the date of the claim for a nervous condition filed in 1970.  
In this regard, it was argued that the Veteran supplied 
additional evidence in the form of the May 1971 VA record of 
hospitalization in compliance with the August 1970 denial 
letter that the RO failed to consider.  Further, the RO 
failed to notify the Veteran of the additional evidence 
necessary to prove his claim, provide him a decision so he 
could appeal or resubmit additional evidence, or provide its 
reasons or bases so he could appropriately respond.  
Consequently, the Veteran's representative contended that the 
August 1970 decision is not final.  Additionally, the 
Veteran's representative argued that the May 1971 VA record 
was submitted prior to the expiration of the appeal period 
and therefore constituted new and material evidence pursuant 
to 38 C.F.R. § 3.156(b).  The Veteran's representative also 
asserted that the records from the U.S. Army Criminal 
Investigation Command (USACIDC) required VA to reopen and re-
evaluate the August 1970 RO decision pursuant to 38 C.F.R. 
§ 3.156(c).  

The record revealed that the Veteran filed a claim for 
service connection for a nervous condition that was received 
by VA in June 1970.  In an August 1970 RO decision, the 
Veteran was denied service connection for a nervous condition 
because his service records did not show any treatment for a 
nervous disorder.  It was also noted that a nervous condition 
was not shown by the evidence of record.  In an August 1970 
letter, the Veteran was notified of that decision and was 
given his appellate rights in the attached Form 21-4107.  The 
letter stated that VA could find no evidence of the existence 
of a nervous condition in his medical records or elsewhere.  

In May 1971, the RO received a Form 10-7181, Exchange of 
Beneficiary Information and Request for Administrative and 
Adjudicative Action, from the Hines VA facility.  The request 
was in regard to an initial admission notice at Hines VA 
hospital.  The attached VA hospital report was dated in May 
1971.  It indicated that the Veteran was admitted because of 
dizziness and nervousness.  He had been drinking heavily the 
last few days.  The final diagnoses for the two day 
hospitalization period were alcoholism and depressive 
psychosis.  The request was for information pertaining to the 
Veteran's file number, verification of military service, 
monetary benefits information, and service connection.  In 
June 1971, the RO responded to the Hines VA facility that 
after reviewing the Veteran's claims file, it was determined 
that the Veteran had no monetary benefits and had no 
service-connected conditions.  

The Veteran's attorney argues that the receipt of the May 
1971 VA treatment record by the RO in June 1971 constitutes 
new and material evidence pursuant to 38 C.F.R. § 3.156(b).  
Further, the Veteran's attorney contends that the claim for a 
nervous condition denied in August 1970 remains pending and 
is not final because the RO failed to readjudicate the claim 
following the receipt of the May 1971 VA record.  The Board 
disagrees.

As a preliminary matter, at the time of August 1970 denial 
and the receipt of the May 1971 VA record, the current 
version of 38 C.F.R. § 3.156(b) (2009) was, in essence, under 
38 C.F.R. § 3.156(a) (1971).  The regulation stated that new 
and material evidence received prior to the expiration of the 
appeal period, or prior to the appellate decision, will be 
considered as having been filed in connection with the claim 
which was pending at the beginning of the appeal period.  
38 C.F.R. § 3.156(a) (1971).  Regulation 38 C.F.R. § 3.156(a) 
corresponded to effective date regulation 38 C.F.R. 
§ 3.400(q)(1)(i), which stated that for new and material 
evidence, other than service department records, received 
within appeal period or prior to appellate decision, the 
effective date will be as though the former decision had not 
been rendered.  38 C.F.R. § 3.400(q)(1)(i) (1971).  

The Board concludes that the receipt of the May 1971 VA 
hospital report was not new and material evidence as 
contemplated by 38 C.F.R. § 3.156(a).  The RO had no duty to 
act pursuant to 38 C.F.R. § 3.156(a) upon receipt of the 
report in June 1971.  In this regard, as outlined above, the 
May 1971 record was associated with the claims file as part 
of an exchange of information between the Hines VA facility 
and the RO.  The Hines VA facility requested information 
pertaining to the Veteran's file number, verification of 
military service, monetary benefits information, and service 
connection in an effort to ascertain the Veteran's 
eligibility for VA medical care for his two day hospital 
stay.  The RO responded to the request appropriately, 
relaying that the Veteran had no monetary benefits and had no 
service-connected conditions.  In other words, the receipt of 
the May 1971 record in the context of exchange of information 
did not signify to the RO that the record was anything more 
than a request from the VA hospital to get information from 
the RO so that it could determine the Veteran's eligibility 
for VA medical care and service.  The record was not 
submitted by the Veteran or by his duly authorized 
representative, or a Member of Congress, or some person 
acting as next friend of the Veteran who was not sui juris, 
and section 3.155, defining in 1970 as it does today, an 
informal claim as a communication or action from one of those 
persons, and therefore, the RO had no reason to regard the 
receipt of this record as an informal claim to reopen with 
the appeal period of the August 1970 rating decision the 
claim for service connection for a nervous condition.  
38 C.F.R. § 3.155 (1970).  Moreover, receipt of the record 
itself did not indicate an intent to apply for any benefit.  
Thus, there was no reason for the RO to have reasonably 
construed the receipt of this hospital report from the Hines 
VA hospital as any sort of claim on the part of the Veteran.  

Thus, the record itself was not seen as new and material 
evidence being submitted by the Veteran in attempt to reopen 
his claim because it was not submitted by the Veteran.  
38 C.F.R. § 3.156(a) (1971).  In addition, even had the 
record been submitted by the Veteran with a request to reopen 
his claim, it is not clear that the RO would have adjudicated 
the issue of whether this record constituted new and material 
evidence to reopen in favor of the Veteran and reopened the 
claim.  Concerning this, the August 1970 RO decision denied 
service connection for a nervous condition because the 
service records did not show any treatment for a nervous 
disorder and a nervous condition was not shown by the 
evidence of record.  The diagnosis of alcoholism may have 
prompted the RO to conclude that the record was not new and 
material evidence to reopen the claim for a nervous condition 
because service connection could not be granted for 
alcoholism as it was considered willful misconduct.  
38 C.F.R. § 3.301.  Thus, the RO may not have seen the VA 
hospital summary with the diagnosis of alcoholism as relevant 
to the claim for service connection for a nervous condition.  
Turning to the diagnosis of depressive psychosis, this may 
not have been seen as new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a) either because the diagnosis 
was outside the one year period for such to be granted on a 
presumptive basis.  38 C.F.R. § 3.307(a)(3), 3.309(a) (1971).  
Finally, the report did not provide any evidence as to a 
relationship between any current nervous condition and the 
Veteran's service, a missing element needed to establish 
service connection.  Consequently, without that missing 
element, service connection was not likely to have been 
granted, even had the claim been reopened, at the time of 
submission of the May 1971 VA record.  

Most importantly, however, the receipt of the May 1971 
diagnosis of depressive psychosis within the appeal period of 
the August 1970 claim for a nervous condition only matters as 
far as an effective date is concerned if the hospital summary 
had been submitted by the Veteran along with his 
communication of his intent to have his claim reopened, and 
the RO had reopened that claim and had granted service 
connection based on that evidence.  The Board must emphasize 
that the laws and regulations cannot be read in isolation.  
As referenced above, 38 C.F.R. § 3.156(a) corresponded to 
effective date regulation 38 C.F.R. § 3.400(q)(1)(i), which 
stated that for new and material evidence received within 
appeal period or prior to appellate decision, the effective 
date will be as though the former decision had not been 
rendered.  38 C.F.R. § 3.400(q)(1)(i) (1971).  

Even assuming that the May 1971 VA record was filed in 
connection with the June 1970 claim for a nervous condition, 
it only matters if service connection for a nervous condition 
ultimately had been granted based on that record.  There is a 
distinction between any additional evidence received within 
the appeal period and a grant of service connection based on 
that evidence for effective date purposes.  If service 
connection for a nervous condition had been granted based on 
the May 1971 record, 38 C.F.R. § 3.156(a) would have 
triggered the RO to apply 38 C.F.R. § 3.400(q)(1)(i) and 
potentially assign an effective date as early as the date of 
the claim, June 1970, as the August 1970 decision would have 
been viewed as never rendered.  However, as the claim for a 
nervous disorder was not granted based on that record, 
38 C.F.R. § 3.156(a) did not prompt the application of 
38 C.F.R. § 3.400(q)(1)(i).  Thus, the May 1971 VA record is 
merely a medical record sent to the RO by the Hines VA 
hospital within the year period following the issuance of the 
August 1970 decision in order to exchange information to 
determine the Veteran's eligibility for VA medical care.  
Accordingly, there was no error on the part of the RO 
concerning the application of 38 C.F.R. § 3.156(a) (1971).


Furthermore with regarding to the element of "intent" as 
part of any application or claim for benefits, the May 1971 
VA treatment record received by the RO in June 1971 cannot be 
construed as a claim for PTSD or a claim to reopen the 1970 
claim for a nervous disorder.  An application must indicate 
an intent to apply for benefits, or contain words indicating 
a determination of entitlement, or evidence of a belief in 
entitlement to a benefit.  See 38 C.F.R. §§ 3.155, 3.1(p); 
see also Rodriguez v. West, 189 F.3rd 1351 (Fed. Cir. 1999).  
The 1971 treatment record merely reflected that the Veteran 
was hospitalized for alcoholism and depressive psychosis.  As 
such, the Board finds that the Veteran did not express an 
intent to file a claim for PTSD or to reopen his claim for a 
nervous condition in 1971.  38 C.F.R. § 3.1(p); see also 
Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Dunson v. 
Brown, 4 Vet. App. 327, 329-30 (1993).  

Additionally, the Board finds that the August 1970 RO 
decision is final because the Veteran did not perfect an 
appeal.  The Veteran did not file a NOD with that decision.  
38 C.F.R. § 20.201.  Further, the May 1971 record cannot be 
construed as a NOD with the August 1970 decision because 
nothing in that document expresses disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201.  As such, the August 1970 decision is final.  
38 C.F.R. §§ 20.302, 20.1103.  

Further, to the extent that the Veteran is arguing the 
receipt of the May 1971 VA record in and of itself warranted 
a reconsideration of the claim for a nervous condition, the 
Board disagrees.  An application must indicate an intent to 
apply for benefits, or contain words indicating a 
determination of entitlement, or evidence of a belief in 
entitlement to a benefit.  See 38 C.F.R. §§ 3.155, 3.1(p); 
see also Rodriguez v. West, 189 F.3rd 1351 (Fed. Cir. 1999).  
As previously discussed, nothing submitted within the one 
year period can be construed as a claim to reopen or an 
expression of disagreement with the August 1970 denial.  38 
C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 
34-35 (1998); Dunson v. Brown, 4 Vet. App. 327, 329-30 
(1993).  Regulation 38 C.F.R. § 3.156(a) (1971) did not 
remove the requirement that the claimant must express 
disagreement with the denial of the benefit sought.  Rather, 
38 C.F.R. § 3.156(a) (1971), as is the current 38 C.F.R. 
§ 3.156(b), was meant to preserve the effective date if a 
grant of the benefit resulted from the submission of new and 
material evidence within an appeal period by the claimant.  
The Board can find no governing authority to lead to the 
conclusion that the receipt of additional evidence within the 
one-year period from a VA facility following the denial of a 
benefit somehow automatically renders that rating decision 
not final.  Accordingly, the receipt of the May 1971 VA 
record, with nothing more, did warrant the application of 
38 C.F.R. § 3.156(a) (1971).  

Additionally, the evidence demonstrates that the Veteran did 
not file a claim for sexual trauma (PTSD) until March 2004.  
In March 2004, the Veteran filed a claim for service 
connection for sexual trauma and was granted service 
connection for PTSD in a December 2004 RO decision.  The 
relevant evidence of record at the time of that decision 
consisted of his service treatment records, records from the 
U.S. Army Criminal Investigation Command (USACIDC) Report of 
Investigation (ROI) received by VA in March 2004 along with 
the claim for service connection, service personnel records 
received in September 2004, and the October 2004 VA PTSD 
examination.  

The Board finds that the March 2004 claim for service 
connection for sexual trauma was separate and distinct from 
the June 1970 claim for a nervous condition.  An application 
must indicate an intent to apply for benefits, or contain 
words indicating a determination of entitlement, or evidence 
of a belief in entitlement to a benefit.  See 38 C.F.R. §§ 
3.155, 3.1(p).  Although the RO has no duty to read the mind 
of the claimant, the RO should construe a claim based on the 
reasonable expectations of the claimant and the evidence 
developed in the processing of that claim.  Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009).  When determining the 
scope of a claim, factors for consideration are the 
claimant's description of the claim, the symptoms the 
claimant describes, and the information the claimant submits 
or that is obtained in support of the claim, particularly the 
medical evidence.  Clemons, 23 Vet. App. at 5.  

After reviewing the June 1970 claim for a nervous condition 
and the evidence developed in support of it, the Board 
concludes that it cannot reasonably be construed as a claim 
for PTSD.  On the June 1970 Form 21-526, the Veteran filed a 
claim for a nervous condition.  There was no mention of PTSD 
or sexual trauma in his claim.  The Veteran was credited for 
seven months of service between July and December 1979.  The 
service treatment records of record at the time of the August 
1970 denial indicated that the Veteran complained of 
depression/excessive worry, nervous trouble, and anxiety on 
his May 1969 entrance report of medical history.  An August 
1969 mental hygiene report reflected a past history of poor 
relationships with peers and supervisors.  The Veteran was 
noted to be angry with the Army and wanted out.  It was 
indicated that he would make every effort to relieve himself 
of the Army and training.  The Veteran was found to be 
mentally fit for duty and was returned to his unit.  In 
October 1969, the Veteran was noted to be getting a medical 
discharge because of severe nervous problems.  He had a three 
month history of "nerves" and was in special processing 
detachment (SPD).  It was noted that the Veteran was molested 
sexually by two fellow SPD men while being processed out of 
service.  The November 1969 separation examination was absent 
for any diagnoses, and the Veteran marked depression or 
excessive worry and nervous trouble on his separation report.  

The August 1970 RO decision denied service connection for a 
nervous condition because his service records did not show 
any treatment for a nervous disorder.  It was noted that a 
nervous condition was not shown by the evidence of record.  
There was no post-service medical evidence of a nervous 
condition.  To the extent the May 1971 VA treatment record 
was associated during the appeal period of the August 1970 RO 
decision, there was no evidence of an association between the 
diagnoses of alcoholism and depressive psychosis and the 
Veteran's service.  In other words, the evidence at the time 
of the 1970 claim indicates that the Veteran did not describe 
a claim for service connection based on sexual trauma and the 
Veteran did not describe symptoms related to sexual trauma.  
Importantly, the Veteran did not indicate the origin of his 
alleged nervous condition.  Despite the evidence that the 
Veteran was sexually assaulted in his service treatment 
records, neither the Veteran's statements, nor the single 
post-service medical evidence, indicated what could be 
reasonably construed as an intent to file a claim for service 
connection for PTSD based on sexual trauma.  The Board 
acknowledges the severity of a sexual trauma; however, the 
Board must emphasize that the service treatment records 
indicated that the Veteran had nervous problems prior to the 
assault.  Further, there was no diagnosis of any psychiatric 
disorder in his service treatment records.  Thus, the medical 
evidence of record when considered along with the Veteran's 
statements did not indicate an intent to file a claim for 
PTSD based on sexual assault.  

On the contrary, on the March 2004 Form 21-526, the Veteran 
filed a claim for sexual trauma.  With his claim, he 
submitted records from USACIDC that he received in March 
1993, which corroborated the sexual assault in October 1969.  
He also submitted a DD Form 293, Application for Review of 
Discharge or Separation from the Armed Forces of the United 
States, in which he described his sexual assault.  Unlike the 
evidence and statements submitted along with the claim for a 
nervous condition in 1970, the Veteran's statements and 
submissions in March 2004 clearly indicated an intent to file 
a claim for PTSD as a result of military sexual trauma.  

Moreover, although the Veteran reported that he had a 
traumatic situation in the military for which he sought 
psychiatric treatment at the VA in March 1980, no claim was 
filed for sexual trauma until March 2004.  Importantly, the 
March 1980 treatment entry did not elaborate as to the nature 
of the traumatic situation at that time.  In a September 2005 
letter, the Veteran's VA treatment provider indicated that 
the Veteran did not discuss that event until he sought 
treatment two years prior.  As such, the Board concludes that 
the Veteran did not file a claim for PTSD based on sexual 
trauma until March 2004.  

Accordingly, the Board concludes that the June 1970 claim for 
a nervous condition is separate and distinct from the March 
2004 claim for PTSD based on sexual trauma.  The Veteran did 
not express intent to file a claim for PTSD based on sexual 
trauma until March 2004.  Because the Board has determined 
that the claim for the nervous condition was separate from 
the claim for PTSD, the Veteran's representative's argument 
that the records from USACIDC in March 2004 required VA to 
reconsider the claim for a nervous condition filed in 1970 
pursuant to 38 C.F.R. § 3.156(c)(1) is moot.  

Even assuming that the March 2004 was a claim to reopen, 
which the Board does not accept, the Veteran's submission of 
the records from USACIDC in March 2004 or the receipt of the 
Veteran's service personnel records in September 2004, did 
not require VA to reconsider the claim for a nervous 
condition filed in 1970 pursuant to 38 C.F.R. § 3.156(c)(1).  
The Board observes that the provisions of 38 C.F.R. 
§ 3.156(c) were amended effective October 6, 2006, following 
the claim for an earlier effective dated made in the August 
2005.  See 71 Fed. Reg. 52455-52457 (Sept. 6, 2006) (now 
codified at 38 C.F.R. § 3.156(c) (2009)). 

Under the prior regulation, where the new and material 
evidence consisted of a supplemental report from the service 
department, received before or after the decision has become 
final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction (AOJ).  This 
included official service department records which presumably 
had been misplaced and now been located and forwarded to VA.  
See 38 C.F.R. § 3.156(c) (2006).

The Board notes that the preamble in the proposed regulation 
contained a full explanation of the bases for the change in 
regulation.  See 70 Fed. Reg. 35388-35390 (June 20, 2005).  
The preamble noted that the use of the words "new and 
material evidence" was confusing as it inferred that VA may 
reopen a claim when service department records were received 
that were not available before.  The effective date of such a 
claim would be the date of the reopened claim.  It was noted 
that, in practice, when VA received service department 
records that were previously unavailable at the time of the 
prior decision, VA may reconsider the prior decision.  The 
effective date assigned would relate back to the date of the 
original claim, or date entitlement arose, whichever is 
later.  The effective date would not be limited to the date 
of the claim to reopen.

The change was intended to broaden the description of service 
department records to include unit records, such as those 
received from the U.S. Army and Joint Services Records 
Research Center (JSRRC).  It was noted that such evidence may 
be particularly valuable in connection to claims for benefits 
for PTSD.  Id. at 35388; see also Vigil v. Peake, 22 Vet. 
App. 63 (2008).

The revised regulation provides:

(c) Service department records. (1) Notwithstanding any other 
section in this part, at any time after VA issues a decision 
on a claim, if VA receives or associates with the claims file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this section.  Such records 
include, but are not limited to: (i) Service records that are 
related to a claimed in- service event, injury, or disease, 
regardless of whether such records mention the Veteran by 
name, as long as the other requirements of paragraph (c) of 
this section are met; (ii) Additional service records 
forwarded by the Department of Defense or the service 
department to VA any time after VA's original request for 
service records; and (iii) Declassified records that could 
not have been obtained because the records were classified 
when VA decided the claim.  (2) Paragraph (c)(1) of this 
section does not apply to records that VA could not have 
obtained when it decided the claim because the records did 
not exist when VA decided the claim, or because the claimant 
failed to provide sufficient information for VA to identify 
and obtain the records from the respective service 
department, the Joint Services Records Research Center, or 
from any other official source.  (3) An award made based all 
or in part on the records identified by paragraph (c)(1) of 
this section is effective on the date entitlement arose or 
the date VA received the previously decided claim, whichever 
is later, or such other date as may be authorized by the 
provisions of this part applicable to the previously decided 
claim.  (4) A retroactive evaluation of disability resulting 
from disease or injury subsequently service connected on the 
basis of the new evidence from the service department must be 
supported adequately by medical evidence.  Where such records 
clearly support the assignment of a specific rating over a 
part or the entire period of time involved, a retroactive 
evaluation will be assigned accordingly, except as it may be 
affected by the filing date of the original claim.  See 38 
C.F.R. § 3.156(c) (2009).

What is not mentioned by the Veteran's representative is that 
reconsideration of the original claim does not apply to 
records that VA could not have obtained when it decided the 
claim because the records did not exist when VA decided the 
claim, or because the claimant failed to provide sufficient 
information for VA to identify and obtain the records from 
the respective service department, JSRRC, or from any other 
official source.  38 C.F.R. § 3.156(c)(2).  Under the facts 
of this case, the Veteran failed to provide sufficient 
information for VA to identify and obtain records from the 
service department until after he filed his claim in March 
2004.

This is true regardless of which version of 38 C.F.R. § 3.156 
is applied.  The text of the final rule noted that the 
purpose of the rule was to clarify long-standing VA rules, 
issued pursuant to the Secretary's general authority under 
38 U.S.C. § 501(a), which authorize VA to award benefits 
retroactive to the date of a previously decided claim when 
newly discovered service department records are received.  
Further the text states that:  Proposed § 3.156(c)(2) refers 
to circumstances in which the claimant failed to provide 
information sufficient for VA to identify and obtain the 
records at issue.  When a claim for disability benefits is 
filed, VA seeks to obtain a complete copy of the veteran's 
service medical records from the service department.  
Accordingly, with respect to service medical records, a 
completed application form that sufficiently identifies the 
veteran's branch and dates of service will ordinarily be 
sufficient to enable VA to obtain the veteran's service 
medical records.  If a newly discovered service department 
record is one that VA should have received at the time it 
obtained the veteran's service medical records, we believe it 
ordinarily would be within the scope of proposed § 
3.156(c)(1).  However, some types of service records would 
not commonly be associated with a veteran's service medical 
records even though they may reflect or otherwise relate to 
treatment or hospitalization during service.  With respect to 
such records, we believe a determination must be made on a 
case-by-case basis as to whether the claimant provided VA 
with sufficient information to identify and obtain the record 
at the time of the prior claim.  See 71 Fed. Reg. 52455-52457 
(September 6, 2006).  

VA's duty to assist the Veteran in developing the facts and 
evidence pertinent to a claim is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of claimants to cooperate with VA.  See Olson 
v. Principi, 3 Vet. App. 480, 483 (1992).  The Board notes 
that 38 C.F.R. § 3.156(c)(2) was added to clarify VA 
practice, not to limit the scope of earlier effective date 
provisions.  In the present case, the Veteran's claim was 
granted in part based on records obtained from the service 
department.  Unlike service treatment records, service 
personnel records are not automatically requested in response 
to a claim.  Rather, in PTSD cases, service personnel records 
might be requested in an effort to corroborate information 
provided by a veteran regarding his alleged stressors.  
However, VA did not have a duty to request the Veteran's 
service personnel until he indicated an intent to file a 
claim for service connection based on sexual trauma in March 
2004.  As such, the Board concludes that the Veteran did not 
provide sufficient information to prompt VA to request 
records relevant to the sexual assault until March 2004, and, 
consequently, VA was not required to revaluate the June 1970 
claim.  38 C.F.R. § 3.156(c)(2).

Lastly, the effective date shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a).  
Prior to March 17, 2004, there was no document received by 
the RO that could be construed as a formal or informal 
application for PTSD.  The first diagnosis of PTSD was in the 
October 2004 VA examination.  Consequently, entitlement to 
service connection for PTSD based on sexual assault could not 
arise prior to the date of the October 2004 VA examination as 
the elements for service connection were not met prior to 
that date.  Although the Board acknowledges the evidence the 
Veteran's attorney submitted in November 2009, which he 
alleges indicate that the Veteran has suffered from PTSD 
since service, these are immaterial to the matter of an 
effective date because the effective date of the grant of 
service connection can be no earlier than the date of receipt 
of the claim on March 17, 2004.  Therefore, an earlier 
effective date is not warranted.  The Board has considered 
the benefit-of-the-doubt doctrine, but finds that the record 
does not provide even an approximate balance of negative and 
positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for an effective date prior 
to March 17, 2004, for the grant of service connection for 
PTSD.







ORDER

Entitlement to an effective date earlier than March 17, 2004, 
for the award of service connection for PTSD, is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


